Citation Nr: 0945655	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2007 decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO).  


FINDINGS OF FACT

1.  The Veteran's daughter, the appellant, was born in July 
1973.

2.  In December 2006, the appellant first filed a claim for 
DEA benefits under Chapter 35.

3.  The appellant reached her 26th birthday in July 1999, 
prior to the date the Veteran's death occurred.  

4.  The Veteran was not in receipt of a permanent and total 
disability rating based on service-connected disability at 
the time of his death.

5.  Service connection for the cause of the Veteran's death 
was not established at the time of the appellant's 
application for DEA benefits under Chapter 35.  


CONCLUSION OF LAW

The basic eligibility criteria for DEA benefits under Chapter 
35, Title 38, United States Code have not been met. 38 
U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
21.3021, 21.3040, 21.3041 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  In this 
case, VCAA notice is not required because the issue presented 
is solely one of statutory interpretation and the claim is 
barred as a matter of law.  See Smith v. Gober, 14 Vet.
App. 227, 230 (2000).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  As 
such, no further action is required pursuant to the VCAA.

B.  Law and Analysis

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 
21.3040, 21.3041.

An eligible child under 38 U.S.C.A. chapter 35 is defined as 
"A child of a: (i) Veteran who died of a service-connected 
disability; (ii) Veteran who died while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability; (iii) Veteran who has a total 
disability permanent in nature resulting from a from a 
service-connected disability; or (iv) person who is on active 
duty as a member of the Armed Forces and who is and, for a 
period of more than 90 days, has been listed as missing in 
action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
government or power.  38 C.F.R. § 21.3021 (a)(1) (2009).

Eligibility for Chapter 35 benefits further requires that the 
appellant must not reach his or her 26th birthday on or 
before the effective date of a finding of permanent and total 
service-connected disability; or, on or before the date the 
veteran's death occurred.  38 C.F.R. § 21.3040(c).  

The pertinent facts of this case are not in dispute.  The 
Veteran in this case died in December 2004.  A permanent 
total service-connected disability was not in existence at 
the date of the Veteran's death.  Further, the Veteran, to 
date, has not been shown to have died as a result of a 
service-connected disability.  

The appellant is not an eligible child under 38 U.S.C.A. 
Chapter 35.  The record shows that the appellant is the child 
of the Veteran and was born in July 1973.  She attained the 
age of 26 years in July 1999, prior to the Veteran's death.  
The appellant first filed her application for the receipt of 
DEA benefits under Chapter 35 in December 2006.  The 
appellant's application for DEA benefits under Chapter 35 was 
received after her 26th birthday.  Accordingly, the appellant 
is simply not eligible for Chapter 35 educational assistance.  
See 38 C.F.R. § 21.3040(c) (2009).  

The appellant contends that exceptions can be made for 
dependents over the age of 26.  However, the appellant has 
not shown, nor is the Board aware of any basis to exempt her 
from application of this regulation.  

Under 38 C.F.R. § 21.3041(a) (2009), the basic beginning date 
of eligibility for educational assistance is normally the 
date the child reaches age 18, or the date of the child's 
completion of secondary schooling, whichever occurs first.  
The basic ending date for educational assistance is the date 
of the child's 26th birthday.  38 C.F.R. § 21.3041(c).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
Veteran does not receive notice of this rating until after 
the child becomes 18. 38 C.F.R. § 21.3041(a)(2)(i).  Also, 
the beginning date may be extended if the permanent and total 
disability rating is assigned after the child reaches 18, but 
before the child turns 26 years of age.  38 C.F.R. § 
21.3041(a)(2)(ii).  In this case, a permanent total service-
connected disability was not in existence at the date of the 
Veteran's death, and so neither of these exceptions to toll 
the basic beginning date for eligibility for educational 
assistance is applicable in this case.

The basic ending date for eligibility for educational 
assistance may also be tolled in certain situations.  Under 
38 C.F.R. § 21.3041(d), the ending date for eligibility for 
educational assistance may be modified for up to eight years 
beyond the qualifying event, but in no case beyond the date 
the child reaches age 31.  In order to modify the ending 
date, however, the qualifying event must occur between the 
time the child reaches age 18 and when the child reaches age 
26, and not thereafter.  See 38 C.F.R. § 21.3041(d).  In this 
case, the basic ending date for eligibility for educational 
assistance cannot be modified, again because a permanent 
total service-connected disability was not in existence at 
the date of the Veteran's death.

An extension to the ending dates of eligibility may be 
granted for a child whose eligibly is derived as a result of 
a veteran's death if an eligible child suspends pursuit of 
his or her program due to conditions that VA determined were 
beyond the child's control.  See 38 C.F.R. § 21.3041(b), (g) 
(2009).  VA cannot grant an extension beyond age 31 to those 
children whose period of eligibility ending date is subject 
to an age limitation.  Id.   In this case, the Veteran is not 
shown to have died as a result of a service-connected 
disability prior to the appellant's 26th birthday; therefore, 
the appellant is not an eligible child for which such an 
extension may be granted.  Id; see also 38 C.F.R. § 21.3021 
(a)(1) (2009).

While the Board is aware of the appellant's arguments, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of Chapter 35 educational assistance benefits 
are clear and specific, and the Board is bound by these 
criteria. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  
Therefore, the Board must find that the appellant is simply 
not eligible to receive educational assistance benefits under 
Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Where the law, rather than the facts, is 
dispositive, the benefit of the doubt provisions as set forth 
in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 
38, United States Code, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


